 



Exhibit 10.1
CNX GAS CORPORATION
LONG-TERM INCENTIVE PROGRAM
     CNX GAS CORPORATION, a Delaware corporation (the “Company”), hereby
establishes this CNX GAS CORPORATION LONG-TERM INCENTIVE PROGRAM (the
“Program”), in accordance with the provisions of the CNX Gas Corporation Equity
Incentive Plan, as amended (the “Plan”), and the terms provided herein.
     WHEREAS, the Company maintains the Plan for the benefit of its key
employees and that of its Affiliates; and
     WHEREAS, in order to further align the interests of key employees with the
interests of the stockholders, the Company desires to provide long-term
incentive compensation; and
     WHEREAS, the Program is intended to enhance the Company’s ability to retain
the employment of participants in the Program, and also to protect the Company’s
legitimate business interests, including its confidential information, customer
relationships, and good will, through the use of restrictive covenants; and
     WHEREAS, Section 8 of the Plan authorizes the Company to make
performance-based awards.
     NOW, THEREFORE, the Independent Subcommittee of the Compensation Committee
of the Company’s Board of Directors (including any successor to its duties, the
“Independent Subcommittee”) hereby adopts the terms of the Program on the
following terms and conditions:
     1. Purpose. The purposes of the Program are to: (i) provide long-term
incentive compensation to key employees to further align their interests with
those of the Company’s stockholders; and (ii) protect the Company’s legitimate
business interests, including its confidential information, customer
relationships, and good will, through the use of restrictive covenants. In
addition to the terms and conditions set forth herein, awards under the Program
are subject to, and governed by, the terms and conditions set forth in the Plan,
which are hereby incorporated by reference. Unless the context otherwise
requires, capitalized terms used in this Program and not otherwise defined
herein shall have the meanings set forth in the Plan. In the event of any
conflict between the provisions of the Program and the Plan, the Plan shall
control.
     2. Effective Date. The effective date of this Program is October 11, 2006.
The Program will remain in effect until the earlier of December 31, 2009 or the
closing date of a Change in Control event as defined in the Plan, unless
otherwise terminated sooner as provided in Section 23 (“Termination Date”).
     3. Eligibility. The Chief Executive Officer of the Company (the “CEO”)
shall nominate the employees of the Company and its Affiliates who shall be
eligible to participate in the Program. The Independent Subcommittee shall
select from the nominated employees those individuals who shall participate in
the Program (the “Participants”). In the event that an employee is hired by the
Company or an Affiliate during the Performance Period, upon

 



--------------------------------------------------------------------------------



 



nomination by the CEO, the Independent Subcommittee shall determine whether such
employee will become a Participant in the Program.
     4. Performance Share Unit Awards.

  4.1.   The Independent Subcommittee shall determine the number of performance
share units (the “Performance Share Units”) to be awarded to each Participant.
Each Performance Share Unit awarded under the Program shall represent a
contingent right to receive a cash payment, determined by reference to the value
of one share of the Company’s common stock as described more fully herein, to
the extent such Performance Share Unit is earned and becomes payable pursuant to
the terms of this Program. Notwithstanding, Performance Share Units as initially
awarded have no independent economic value, but rather are mere units of
measurement used for purpose of calculating the value of benefits, if any, to be
paid under the Program.

  4.2.   Performance Units shall be increased and/or decreased in accordance
with the terms of the Program as described more fully herein. Notwithstanding
any provision of this Plan to the contrary, the Independent Subcommittee shall
not use its discretionary authority to increase the number of Performance Share
Units that would otherwise be earned upon attainment of the Performance
Condition (as defined below) with respect to any award that is intended to be
performance-based compensation under Section 162(m) of the Code.

     5. Performance Condition of the Performance Share Units. Subject to
Section 9, the total number of Performance Share Units that will be earned by a
Participant will be based on the Company’s total stockholder return (the
“Performance Condition”) relative to the total stockholder return of each
company in the peer group (as set forth on Attachment A), for the period of
October 11, 2006 to the Termination Date (the “Performance Period”); provided,
however, that the ability to earn Performance Share Units and to receive payment
thereon under the Program is expressly contingent upon achievement of the
threshold for the Performance Condition and otherwise satisfying all other terms
and conditions of the Program. For purposes of this Program, total stockholder
return for the Performance Period will be calculated as follows:
Step 1
     A “Beginning Point” will be established for the Company and each company in
the peer group. This Beginning Point will be defined as one share of stock with
a value equal to the average closing stock price as reported in The Wall Street
Journal for the ten (10) business day period beginning on October 11, 2006 (or
the first business day immediately thereafter) for each company.
Step 2
     Dividends paid for each company will be cumulatively added to the Beginning
Point as additional shares of such company’s stock. The closing price on the
last business day of the month in which the record date for the dividend occurs
will be used

 



--------------------------------------------------------------------------------



 



as the basis for determining the number of shares to be added. The total number
of shares accumulated during the Performance Period, if any, plus the Beginning
Point will be referred to as the Total Units Held at Ending Point.
Step 3
     Except as provided in the following sentence, an “Ending Point” will be
defined as Total Units Held at Ending Point for each company times the average
closing stock price as reported in The Wall Street Journal for the last ten
(10) business days of the Performance Period for each company. In the event of a
Change in Control as then defined in the Plan, the Ending Point will be defined
as the Total Units Held at Ending Point times the average of the closing price
as reported in The Wall Street Journal for the ten (10) business days preceding
the closing of the Change in Control transaction.
Step 4
     Total Stockholder Return (“TSR”) will be expressed as a percentage and is
calculated by dividing the Ending Point by the Beginning Point and then
subtracting 1 from the result. Each company, including the Company, will be
ranked in descending order by the TSR so calculated; provided, however, if a
member of the peer group ceases to exist during the Performance Period due to a
cash merger, tender offer, or otherwise, such member shall be excluded from all
determinations to be made under the Program.
Step 5
     The Performance Share Units earned by a Participant will be determined by
multiplying the Participant’s Performance Share Units by the applicable “Percent
of Performance Share Units Earned” that corresponds to the Company’s “Percentage
Ranking in TSR” for the Performance Period, as set forth in the schedule shown
below.

          OUTCOME RELATIVE TO PEER GROUP TSR         Percent of     Percentage  
Performance Level of Performance   Ranking in TSR   Units Earned           Below
Threshold   Below 25th percentile   0% Threshold   25th percentile   50% Target
  50th percentile   100% Outstanding   75th percentile   200% Maximum   90th
percentile or greater   250%

Note: Interpolation between points will be made on a straight line basis. Below
the 25th percentile and above the 90th percentile, there shall be no
interpolation.

 



--------------------------------------------------------------------------------



 



     6. Issuance and Distribution.

  6.1.   After the end of the Performance Period, the Independent Subcommittee
shall certify in writing the extent to which the applicable Performance
Condition and any other material terms of the Program have been achieved. For
purposes of this provision, and for so long as the Code permits, the approved
minutes of the Independent Subcommittee meeting in which the certification is
made may be treated as written certification.

  6.2.   Subject to the terms and conditions of this Program: (i) Performance
Share Units earned by a Participant will be settled and paid in cash by the
Company or its Affiliates, as applicable, the amount of which shall be
calculated based upon each Performance Share Unit being equal in value to a
corresponding share of Company common stock as of the last day of the
Performance Period, as soon as practicable following the end of the Performance
Period on a date determined in the Company’s discretion, but in no event later
than two and one-half months after the end of the Performance Period (the
“Payment Date”); and (ii) in the event of a Change in Control, the value of such
units will be distributed in cash on the closing date of the Change in Control
transaction (the “CiC Payment Date”), and such value shall be determined as of
the closing date of such transaction with the closing date of such transaction
being deemed the last day of the Performance Period and calculated in accordance
with the provisions of Section 5 herein. Notwithstanding the foregoing, no award
intended to qualify as performance-based compensation within the meaning of
Section 162(m) of the Code shall be become payable or paid prior to approval of
the Plan’s material terms by the Company’s stockholders.

     7. Change in Control. Upon a Change in Control, unless otherwise provided
by separate agreement between the Company and the Participant, in the event that
any benefits under this Program, either alone or together with any other
payments or benefits otherwise owed to the Participant by the Company on or
after a Change in Control would, in the Company’s good faith opinion, be deemed
under Section 280G of the Code, or any successor provision, to be parachute
payments, the benefits under this Program shall be reduced to the extent
necessary in the Company’s good faith opinion so that no portion of the benefits
provided herein shall be considered excess parachute payments under Section 280G
of the Code or any successor provision. The Company’s good faith opinion shall
be conclusive and binding upon the Participant.
     8. Dividends. Each Performance Share Unit will be cumulatively credited
with dividends that are paid on the Company’s common stock in the form of
additional units. These additional units shall be deemed to have been purchased
on the last business day of the month in which the record date for the dividend
occurs using the closing stock price of the Company’s common stock as reported
in The Wall Street Journal and shall be subject to all the same conditions and
restrictions as provided in this Program applicable to Performance Share Units.
     9. Change in Participant’s Status. In the event a Participant’s employment
with the Company or any Affiliate shall terminate prior to the Payment Date or
the CiC Payment Date, as

 



--------------------------------------------------------------------------------



 



applicable, for any reason other than the death or Disability of the
Participant, the Performance Share Units awarded to the Participant shall be
cancelled and forfeited, whether payable or not, without payment by the Company
or any Affiliate. In the event a Participant’s employment with the Company or
any Affiliate shall terminate due to death or Disability during the Performance
Period, the Participant shall be entitled to a prorated portion of the
Performance Share Units, to the extent earned pursuant to the provisions of this
Program, determined at the end of the Performance Period and based on the ratio
of the number of complete months the Participant is employed or serves during
the Performance Period to the total number of months in the Performance Period
(or the number of remaining months in the Performance Period if the Participant
is admitted after the start of the Performance Period). Any payments due a
deceased Participant shall be paid to his estate as provided herein after the
end of the Performance Period.
     10. Responsibilities of the Independent Subcommittee. In addition to the
authority granted to the Independent Subcommittee under the Plan, the
Independent Subcommittee has responsibility for all aspects of the Program’s
administration, including but not limited to: ensuring that the Program is
administered in accordance with the provisions of the Program and the Plan;
approving Participants; authorizing Performance Share Unit awards to
Participants; and adjusting Performance Share Units as authorized hereunder
consistent with the terms of the Program. All decisions of the Independent
Subcommittee under the Program shall be final, conclusive and binding on all
interest parties. No member of the Independent Subcommittee shall be liable for
any action or determination made in good faith on the Program or any Performance
Share Units awarded thereunder.
     11. Tax Consequences/Withholding.

  11.1.   It is intended that: (i) a Participant’s Performance Share Units shall
be considered to be subject to a substantial risk of forfeiture in accordance
with those terms as defined in Section 409A and 3121(v)(2) of the Code; and
(ii) a Participant shall have merely an unfunded, unsecured promise to be paid a
benefit, and such unfunded promise shall not consist of a transfer of “property”
within the meaning of Code Section 83.

  11.2.   A Participant shall timely remit to the Company all applicable
federal, state and local income and employment taxes (including taxes of any
foreign jurisdiction) which the Company is required to withhold at any time with
respect to the Performance Share Units. Such payment shall be made to the
Company in full, in cash or check, or as otherwise authorized under the terms of
the Plan.

  11.3.   This Program is intended to satisfy all applicable requirements of
Section 409A of the Code and shall be construed accordingly. The Company in its
discretion may delay payment on Performance Share Units, or take any other
action it deems necessary to comply with the requirements of Section 409A of the
Code, including amending the Program, without Participant consent, in any manner
it deems necessary to cause the Program to comply with the applicable
requirements of Section 409A of the Code. Notwithstanding, Section 409A of the
Code may impose upon the Participant certain taxes or other charges for which
the Participant is and shall remain solely responsible, and nothing contained in
this

 



--------------------------------------------------------------------------------



 



        Program or the Plan shall be construed to obligate the Company or any
Affiliate for any such taxes or other charges.

  11.4.   Notwithstanding any provision of the Program to the contrary, if an
award of Performance Share Units under this Program is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Program would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).

     12. Non-Competition.

  12.1.   The Participants hereunder agree that this Section 12 is reasonable
and necessary in order to protect the legitimate business interests and goodwill
of the Company, including the Company’s trade secrets, valuable confidential
business and professional information, substantial relationships with
prospective and existing customers and clients, and specialized training
provided to Participants and other employees of the Company. The Participants
acknowledge and recognize the highly competitive nature of the business of the
Company and its Affiliates and accordingly agree that during the term of each of
their employment and for a period of two (2) years after the termination
thereof:

     (a) The Participants will not directly or indirectly engage in any business
substantially similar to any line of business conducted by the Company or any of
its Affiliates, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
geographic region in which the Company or any of its Affiliates conducted
business;
     (b) The Participants will not contact, solicit, perform services for, or
accept business from any customer or prospective customer of the Company or any
of its Affiliates;
     (c) The Participants will not directly or indirectly induce any employee of
the Company or any of its Affiliates to (1) engage in any activity or conduct
which is prohibited pursuant to this subparagraph 12(a), or (2) terminate such
employee’s employment with the Company or any of its Affiliates. Moreover, the
Participants will not directly or indirectly employ or offer employment (in
connection with any business substantially similar to any line of business
conducted by the Company or any of its Affiliates) to any person who was
employed by the Company or any of its Affiliates unless such person shall have
ceased to be employed by the Company or any of its Affiliates for a period of at
least 12 months; and

 



--------------------------------------------------------------------------------



 



     (d) The Participants will not directly or indirectly assist others in
engaging in any of the activities, which are prohibited under subparagraphs (i)
— (iii) above.

  12.2.   It is expressly understood and agreed that although the Participants
and the Company consider the restrictions contained in this Section 12 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Program is an unenforceable restriction against any Participant, the
provisions of this Program shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable
against such Participant. Alternatively, if any court of competent jurisdiction
finds that any restriction contained in this Program is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
The restrictive covenants set forth in this Section 12 shall be extended by any
amount of time that a Participant is in breach of such covenants, such that the
Company receives the full benefit of the time duration set forth above.

     13. Confidential Information and Trade Secrets. The Participants and the
Company agree that certain materials, including, but not limited to,
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets. Accordingly, the
Participants will not at any time during or after a Participant’s employment
with the Company (including any Affiliate) disclose or use for such
Participant’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Company and any of
its Affiliates, any proprietary confidential information or trade secrets,
provided that the foregoing shall not apply to information which is not unique
to the Company or any of its Affiliates or which is generally known to the
industry or the public other than as a result of such Participant’s breach of
this covenant. The Participants agree that upon termination of employment with
the Company (including any Affiliate) for any reason, the Participants will
immediately return to the Company all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, which
in any way relate to the business of the Company and its Affiliates, except that
the Participants may retain personal notes, notebooks and diaries. The
Participants further agree that the Participants will not retain or use for
their own account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company or any of its Affiliates.
     14. Remedies/Forfeiture.

  14.1.   The Participants acknowledge that a violation or attempted violation
on a Participant’s part of Sections 12 and 13 will cause irreparable damage to
the Company and its Affiliates, and the Participants therefore agree that the
Company

 



--------------------------------------------------------------------------------



 



      and its Affiliates shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Participants or a
Participant’s employees, partners or agents. The Participants agree that such
right to an injunction is cumulative and in addition to whatever other remedies
the Company (including any Affiliate) may have under law or equity.
Specifically, the Participants agree that such right to an injunction is
cumulative and in addition to the Participants’ obligations to make timely
payment to the Company as set forth in Section 14(b) of this Program. The
Participants further acknowledge and agree that a Participant’s Performance
Share Units shall be cancelled and forfeited without payment by the Company if
such Participant breaches any of his or her obligations set forth in Sections 12
and 13 herein.

  14.2.   At any point after becoming aware of a breach of any obligation set
forth in Sections 12 and 13 of this Program, the Company shall provide notice of
such breach to a Participant. By agreeing to participate in this Program, the
Participants agree that within ten (10) days after the date the Company provides
such notice, a Participant shall pay to the Company in cash an amount equal to
any and all distributions paid to or on behalf of such Participant under of this
Program within the six (6) months prior to the date of the earliest breach. The
Participants agree that failure to make such timely payment to the Company
constitutes an independent and material breach of the terms and conditions of
this Program, for which the Company may seek recovery of the unpaid amount as
liquidated damages, in addition to all other rights and remedies the Company may
have resulting from a Participant’s breach of the obligations set forth in
Sections 12 and 13. The Participants agree that timely payment to the Company as
set forth in this provision of the Program is reasonable and necessary because
the compensatory damages that will result from breaches of Sections 12 and/or 13
cannot readily be ascertained. Further, the Participants agree that timely
payment to the Company as set forth in this provision of the Program is not a
penalty, and it does not preclude the Company from seeking all other remedies
that may be available to the Company, including without limitation those set
forth in this Section 14.

     15. Assignment/Nonassignment.

  15.1.   The Company shall have the right to assign this Program, including
without limitation Sections 12 and 13, and the Participants agree to remain
obligated by all provisions of this Program that are assigned to any successor,
assign or surviving entity. Any successor to the Company is an intended third
party beneficiary of this Program.

  15.2.   The Performance Share Units shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of (a “Transfer”) in any manner, other
than by will or the laws of descent and distribution. Any attempt by a
Participant to Transfer the Performance Share Units in violation of the terms of
the Program shall render the

 



--------------------------------------------------------------------------------



 



      Performance Share Units null and void, and result in the immediate
forfeiture of such Performance Share Units, without payment by the Company.

     16. Impact on Benefit Plans. Payments under the Program shall not be
considered as earnings for purposes of the Company’s and/or Affiliate’s
qualified retirement plans or any such retirement or benefit plan unless
specifically provided for therein. Nothing herein shall prevent the Company or
any Affiliate from maintaining additional compensation plans and arrangements
for its employees.
     17. Successors; Changes in Stock. The obligation of the Company under the
Program shall be binding upon the successors and assigns of the Company. If a
dividend or other distribution shall be declared upon the Company’s common stock
payable in shares of Company common stock, the Performance Share Units and the
shares of Company common stock on which the Performance Condition is based shall
be adjusted by adding thereto the number of shares of Company common stock which
would have been distributable thereon if such shares and Performance Share Units
had been actual Company shares and outstanding on the date fixed for determining
the stockholders entitled to receive such stock dividend or distribution. In the
event of any spin-off, split-off or split-up, dividend in property other than
cash, recapitalization or other change in the capital structure of the Company,
or any merger, consolidation, reorganization, partial or complete liquidation or
other distribution of assets (other than a normal cash dividend), or any other
corporate transaction or event having an effect similar to any of the foregoing,
or extraordinary distribution to stockholders of the Company’s common stock, the
Performance Share Units and the shares of Company common stock on which the
Performance Condition is based shall be appropriately adjusted to prevent
dilution or enlargement of the rights of Participants which would otherwise
result from any such transaction, provided such adjustment shall be consistent
with Code Section 162(m) and Section 409A.
     In the case of a Change in Control, any obligation under the Program shall
be handled in accordance with the terms of Sections 6 and 7 hereof. In any case
not constituting a Change in Control in which the Company’s common stock is
changed into or becomes exchangeable for a different number or kind of shares of
stock or other securities of the Company or another corporation, or cash or
other property, whether through reorganization, reclassification,
recapitalization, stock split-up, combination of shares, merger or
consolidation, then (i) the value of the Performance Share Units constituting an
award shall be calculated based on the closing price of such common stock on the
closing date of the transaction on the principal market on which such common
stock is traded, (ii) there shall be substituted for each Performance Share Unit
constituting an award, the number and kind of shares of stock or other
securities (or cash or other property) into which each outstanding share of the
Company’s common stock shall be so changed or for which each such share shall be
exchangeable, and (iii) the share of Company common stock on which the
Performance Condition is based shall be appropriately and equitably adjusted. In
the case of any such adjustment, the Units shall remain subject to the terms of
the Program.
     18. Governing Law, Jurisdiction, and Venue.

  18.1.   This Program shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to the principles of
conflicts of law.

 



--------------------------------------------------------------------------------



 



  18.2.   Participant hereby irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Program (whether
such action or proceeding arises under contract, tort, equity or otherwise).
Participant hereby irrevocably waives any objection which Participant now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in said courts.

  18.3.   Jurisdiction over, and venue of, any such action or proceeding shall
be exclusively vested in the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania.

  18.4.   Provided that the Company commences any such action or proceeding in
the courts identified in Section 18(c), Participant irrevocably waives
Participant’s right to object to or challenge the above selected forum on the
basis of inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322
or similar state or federal statutes. Participant agrees to reimburse the
Company for all of the attorneys fees and costs it incurs to oppose
Participant’s efforts to challenge or object to litigation proceeding in the
courts identified in Section 18(c) with respect to actions arising out of or
relating to this Program (whether such actions arise under contract, tort,
equity or otherwise).

     19. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Program shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
     20. Severability. In the event that any one or more of the provisions of
this Program shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
     21. Funding. The Program is not funded and all amounts payable hereunder,
if any, shall be paid from the general assets of the Company or its Affiliate,
as applicable. No provision contained in this Program or the Plan and no action
taken pursuant to the provisions of this Program or the Plan shall create a
trust of any kind or require the Company to maintain or set aside any specific
funds to pay benefits hereunder. To the extent a Participant acquires a right to
receive payments from the Company under the Program, such right shall be no
greater than the right of any unsecured general creditor of the Company.
     22. Headings. The descriptive headings of the Sections of this Program are
inserted for convenience of reference only and shall not constitute a part of
this Program.
     23. Amendment or Termination of this Program. This Program may be modified,
amended, suspended or terminated by the Independent Subcommittee at any time.
Any suspension or termination shall automatically cause a Termination Date
effective as of the date of approval or such other date as specified by the
Company. Any modification, amendment, suspension or termination shall only be
effective upon a writing issued by the Company, and a Participant shall not
offer evidence of any purported oral modifications or amendments to vary or
contradict the terms of this Program document.

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
Anadarko Petroleum Corporation
Berry Petroleum Co CL A
Bill Barrett Corp.
Cabot Oil & Gas Corporation
Canadian Natural Resources Limited
Chesapeake Energy Corporation
Cimarex Energy Co.
Comstock Resources, Inc.
Denbury Resources, Inc.
EOG Resources, Inc.
Equitable Resources, Inc.
Forest Oil Corporation
Newfield Exploration Company
Northwest Natural Gas Company
Pengrowth Energy Trust
Penn Virginia Corp.
Petrohawk Energy Corporation
Plains Exploration & Production Company
Pogo Producing Company
Provident Energy Trust
Quicksilver Resources Inc.
Range Resources Corporation
Southwestern Energy Company
St. Mary Land & Exploration Company
Stone Energy Corporation
The Houston Exploration Company
Ultra Petroleum Corp.
XTO Energy Inc.

 